Citation Nr: 0942576	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-37 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1990 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has persistent or recurrent 
symptoms of disability; and (B) establishes that the Veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event,  injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  

The Veteran's service treatment records indicate that he was 
treated in service for injuries to his low back and ankles 
sustained on parachute jumps.  He currently asserts that he 
suffers pain in his low back, knees, and ankles as a result 
of the in-service injuries.  Under Barr v. Nicholson, 21 Vet. 
App. 303 (2007), the Veteran is competent to give evidence 
that he suffers from pain, a persistent or recurrent symptom 
of a disability.  



As there is competent and credible evidence of continuity of 
symptomatology, that is pain, which is capable of lay 
observation, the evidence suggests a possible association 
with service and a VA medical examination and medical opinion 
is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
to determine whether the Veteran has 
any current disability of the low back, 
knees, or ankles, and if so, whether 
any current disability of the low back, 
knees, or ankles is at least as likely 
as not related to a left ankle sprain 
in September 1992, an right ankle 
sprain in August 1993, or recurrent 
mechanical low back pain from February 
1994 to August 1994. 

The claims folder should be provided to 
the examiner.  

In formulating the opinion, the 
examiner is to consider that the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility." Rather, it means that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

2. After the above development is 
completed, adjudicate the claims.  If 
any benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


